UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4297


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEREMY JEROD BARR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00061-RBH-1)


Submitted:   September 9, 2013           Decided:   September 13, 2013


Before WILKINSON and    THACKER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jeremy     Jerod       Barr   pled   guilty,         pursuant   to   a     plea

agreement,    to   using        and   carrying      a    firearm      during   and    in

relation to—and possessing a firearm in furtherance of—a drug

trafficking    crime,      in    violation     of       18   U.S.C.    § 924(c)(1)(A)

(2006).      The   court    sentenced     Barr      to       the   mandatory   minimum

sentence of sixty months’ imprisonment.                      On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal

but questioning whether the district court complied with Fed. R.

Crim. P. 11 in accepting Barr’s plea and whether Barr’s sentence

is reasonable.      Barr was advised of his right to file a pro se

supplemental brief, but he did not do so.                    We affirm.

          Because Barr did not move in the district court to

withdraw his guilty plea, we review the Rule 11 hearing for

plain error.       United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).    To establish plain error on appeal, Barr must show:

(1) there was error; (2) the error was plain; and (3) the error

affected his substantial rights.                 United States v. Olano, 507

U.S. 725, 732 (1993).            In the guilty plea context, a defendant

meets his burden by showing a reasonable probability that he

would not have pled guilty but for the Rule 11 omission.                        United

States v. Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).



                                          2
               After reviewing the transcript of Barr’s guilty plea

hearing pursuant to Anders, we conclude that the district court

substantially complied with Rule 11 in accepting Barr’s guilty

plea and that any omission by the court did not affect Barr’s

substantial rights.             See Fed. R. Crim. P. 11(b)(2) (mandating,

among other requirements, that court ascertain that plea did not

result     from        promises    not     contained      in     plea       agreement);

Massenburg, 564 F.3d at 344 (“[T]he mere existence of an error

cannot satisfy the requirement that [defendant] show that his

substantial rights were affected.”); see also United States v.

Escamilla-Rojas, 640 F.3d 1055, 1062 (9th Cir. 2011) (holding

that there is no plain error when nothing in record suggests

“that [defendant’s] plea would have changed if the . . . [court]

had expressly” complied with Rule 11(b)(2)).                          Critically, the

district       court    ensured    that     the   plea    was    supported       by   an

independent factual basis, that Barr entered the plea knowingly

and    voluntarily,       and   that     Barr   understood      the    nature   of    the

charge    to    which     he    pled   guilty,     the   maximum       and    mandatory

minimum penalties he faced, and the rights he relinquished by

pleading guilty.           Fed. R. Crim. P. 11(b)(1); United States v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

               Although the transcript of the plea colloquy suggests

that    counsel    promised       Barr    he    would    receive      the    Guidelines

sentence of sixty months by pleading guilty, the court confirmed

                                            3
that Barr understood the court was not bound by the Guidelines’

recommendation.            See United States v. Lambey, 974 F.2d 1389,

1395 (4th Cir. 1992) (“[I]f the information given by the court

at   the   Rule       11     hearing     corrects       or    clarifies     the    earlier

erroneous information . . . [from] defendant’s attorney and the

defendant       admits       to   understanding         the    court’s      advice,     the

criminal justice system must be able to rely on the subsequent

dialogue between the court and defendant.”).                         Moreover, Barr’s

plea    agreement      stated     that     any    sentencing       prediction      by   his

attorney did not constitute a promise.                        And, in any event, the

district court imposed the precise sentence counsel advised Barr

he would receive.            Accordingly, we discern no plain error in the

district court’s acceptance of Barr’s guilty plea.

               We review Barr’s sentence for reasonableness “under a

deferential       abuse-of-discretion            standard.”          Gall    v.     United

States, 552 U.S. 38, 41 (2007).                     A sentence is procedurally

reasonable       if    the    court    properly     calculates       the     defendant’s

advisory Guidelines range, gives the parties an opportunity to

argue    for     an    appropriate       sentence,       considers    the     18   U.S.C.

§ 3553(a) (2006) factors, does not rely on clearly erroneous

facts, and sufficiently explains the selected sentence.                            Id. at

49-51.     After reviewing the sentencing transcript pursuant to

Anders,     we    conclude        that     Barr’s       sentence     is     procedurally

reasonable.           We   also   conclude       that    Barr’s    mandatory       minimum

                                             4
sentence    is    substantively     reasonable.         See    United      States    v.

Farrior, 535 F.3d 210, 224 (4th Cir. 2008) (holding that “[a]

statutorily required [mandatory minimum] sentence . . . is per

se reasonable”).

            In    accordance     with    Anders,      we    have      reviewed      the

remainder    of    the    record    in   this    case      and      have   found     no

meritorious issues for appeal.           We therefore affirm the district

court’s judgment.         This court requires that counsel inform Barr,

in writing, of the right to petition the Supreme Court of the

United   States     for   further   review.      If     Barr     requests     that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Barr.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented       in    the   materials

before   this     court   and   argument     would   not   aid      the    decisional

process.



                                                                             AFFIRMED




                                         5